1
2
3
4
5
6
7
8
                                     UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                      Case No.: 2:03-CR-00042 MCE EFB P
13                      Plaintiff,                  ORDER GRANTING MOTION TO
                                                    WITHDRAW AS COUNSEL OF RECORD
14         v.
15   SHANGO JAJA GREER,
16                      Defendant.
17
18
19         GOOD CAUSE appearing, the motion of counsel, Benjamin Ramos, to withdraw
20   as counsel of record for defendant/movant, Shango Jaja Greer, (ECF No. 1240) is granted
21   and hearing on the motion, currently set for December 18, 2019, is vacated.
22         IT IS SO ORDERED.
23
24   DATED: December 11, 2019.
                                                   EDMUND F. BRENNAN
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28
     UNITED STATES v. SHANGO JAJA GREER, Case No. 2:03-cr-00042 MCE EFB P
     Order Granting Motion to Withdraw as Attorney of Record
